Citation Nr: 0709254	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-21 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 19, 1992, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD) evaluated at 100 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from December 1968 until July 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

Procedurally, the Board notes that a February 2003 rating 
decision denied the veteran's claim of entitlement to an 
earlier effective date for service connection of PTSD.  The 
Board notes that this rating decision was not appealed.  
38 C.F.R. § 20.302 (2006).  The October 2004 rating decision 
on appeal denied the veteran's claim of entitlement to an 
earlier effective date for individual unemployability after 
the veteran filed such a claim on March 30, 2004.  The Board 
observes that at the end of October 2004 rating decision the 
RO pointed out that the issue of individual unemployability 
was, in essence, not for consideration because the effective 
date of the 100 percent rating for PTSD is effective the date 
of receipt of the claim.  Thus, the Board has styled the 
issue on appeal as designated on the title page of this 
decision.  Further, the Board notes a July 2005 VA Form 119, 
Report of Contact, indicated that the veteran requested a 
videoconference hearing and thus expressing his desire to 
continue the appeal process.  Resolving all doubt in the 
veteran's favor, the Board views the July 2005 VA Form 119 as 
a timely substantive appeal that perfected his appeal to the 
Board.  38 U.S.C.A. § 5107(b) (West 2002).

In January 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In March 1998, VA granted service connection for PTSD and 
assigned a 100 percent evaluation, effective March 19, 1992. 

2.  The veteran was notified of the March 1998 determination, 
and he did not appeal the effective date assigned.

3.  There has been no allegation of clear and unmistakable 
error in the March 1998 RO decision which granted service 
connection and a 100 percent rating for PTSD, effective from 
March 19, 1992. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 1992, 
for the award of service connection for PTSD evaluated at 100 
percent have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.400, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005), and 38 C.F.R. § 3.159, 
which relate to VA's duties to notify and assist a claimant, 
are not applicable to the veteran's claim for an earlier 
effective date because the law is dispositive, and there is 
no additional evidence that could be obtained to substantiate 
the claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (stating 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).

The Board nonetheless notes that in October 2006 the agency 
of original jurisdiction (AOJ) sent the veteran a letter 
notifying him of the requirements of the VCAA, including the 
responsibilities of VA and the veteran with respect to 
obtaining evidence and what the evidence must show to 
establish an earlier effective date.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry, 
inasmuch as all of the evidence needed to adjudicate that 
claim is of record.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546  (1991).  

Analysis

The veteran is claiming entitlement to an effective date 
earlier than March 19, 1992, for a grant of service 
connection for PTSD with a 100 percent evaluation.  The 
veteran contended in a January 2003 statement and testified 
at the January 2007 videoconference hearing that he was 
diagnosed with PTSD as early as 1982 and became unemployable 
as of December 1986.  The Board observes that the veteran has 
submitted treatment records showing such a diagnosis.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38  
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

By way of background, in March 1992, the veteran submitted a 
claim for service connection for PTSD.  A March 1998 rating 
decision granted the veteran service connection for PTSD and 
assigned an evaluation of 100 percent, effective March 19, 
1992, which was the date of receipt of the claim.  The 
veteran was notified of this determination in March 1998.  He 
did not appeal that decision, and it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

As such, in the absence of demonstration of clear and 
unmistakable error, there can be no revision of the effective 
date of service connection assigned therein. 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105 (2006).

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than March 19, 1992, for 
the award of service connection for PTSD is precluded by the 
above noted law.  Service connection was awarded in a March 
1998 rating decision and assigned an effective date of March 
19, 1992.  The veteran did not appeal that decision, and it 
is final as to the effective date assigned for the grant of 
service connection and the award of the 100 percent 
evaluation.  See id.  In this regard, the Board notes that 
neither the veteran nor the representative have asserted 
clear and unmistakable error in the March 1998 rating 
decision.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board again acknowledges the veteran's contentions in his 
statements received in January 2003 and March 2004 that his 
PTSD arose prior to his seeking service connection for the 
disorder in 1992 and that he was never told that he could 
file a claim for this disorder.  However, these contentions 
cannot serve as a basis for an earlier effective date, and do 
not rise to the level of a claim of clear and unmistakable 
error (CUE).    

CUE may be demonstrated where (1) there is an error in a 
prior adjudication through the application of facts or law, 
which were incorrect at the time of their application, and 
(2) that error caused an inaccurate result.  Allin v. Brown, 
6 Vet.App. 207, 210 (1994).  An assessment of CUE must be 
made against the law as it existed when the determination 
alleged to be erroneous was made.  Russell v. Principi, 3 
Vet.App. 310, 314 (1992).  CUE is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Oppenheimer v. Derwinski, 1 
Vet.App. 370 (1991).  

The United States Court of Veterans Appeals has held that, 
under the heightened pleading requirements set forth in Fugo 
v. Brown, 6 Vet.App. 40 (1993), an alleged CUE must be the 
"kind of error . . . that if true, would be CUE on its 
face."  A claimant must do more than cite a "laundry list" 
of laws and regulations and the doctrines they express.  A 
mere disagreement with how the RO evaluated the facts before 
it does not constitute an allegation which is adequate to 
raise a CUE claim.  Luallen v. Brown, 8 Vet.App. 92 (1995); 
Damrel v. Brown, 6 Vet.App. 242 (1994).  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet.App. 40 (1993) 
(No. 93-407), motion for review en banc denied, 6 Vet.App. 
162 (1994) (per curiam).  

It is noted that the veteran remains free to file a motion to 
revise the assigned effective date of March 19, 1992 for the 
grant of service connection for PTSD and the assigned 100 
percent rating, based upon clear and unmistakable error.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this regard, 
however, the Board notes that it is not disputed, and the 
record establishes, that the veteran's claim of entitlement 
to service connection for PTSD, was first received on 
March 19, 1992.  This is the later of the two pertinent 
dates, and under the applicable regulations is the 
appropriate effective date.  38 C.F.R. § 3.400.  Review of 
his claims file does not indicate that a claim had been 
received prior to that date, nor does such review show that 
at any time there was an informal claim for service 
connection for PTSD or any other psychiatric disorder, in 
that there is no communication or action indicating an intent 
to apply for service connection for PTSD and identifying the 
benefit sought.  38 C.F.R. § 3.155(a) (2006).

As the March 1998 rating decision which awarded service for 
PTSD and a 100 percent rating, effective from March 19, 1992, 
is final, assignment of an earlier effective date is 
precluded in the absence of demonstration of clear and 
unmistakable error. 


ORDER

An effective date earlier than March 19, 1992, for the award 
of service connection and a 100 percent evaluation for PTSD 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


